Opinion
Per Curiam.
Laws of 1913, Chapter 319 (subdivision 2) provides:
“Within 10 days from the giving of notice or service of notice of the appeal, the appellant shall cause to be served on the adverse party or his attorney an undertaking as hereinafter provided, and within said 10 days shall file the original of said undertaking, with proof of service indorsed thereon.with said clerk.”
The question has been decided in this court many times: Briney v. Starr, 6 Or. 207; Henness v. Wells, 16 Or. 266 (19 Pac. 121); Rodman v. Manning, 50 Or. 507 (93 Pac. 366). All hold that this provision, or a simi*395lar one, of the statute is mandatory and must be observed to give the court jurisdiction. Therefore, the motion to dismiss the appeal must be sustained; and it is so ordered.
Appeal Dismissed.